DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --APPARATUS FOR SEPARATING A HARD DISK DRIVE LID FROM A HARD DISK DRIVE HOUSING OF AN ASSEMBLED HARD DISK DRIVE--.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
	Re. claim 1: After the phrase “to a lid separating station;” as recited in lines 3 and 4, inserts a phrase –and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US PAT. 6,886,234) in view of Higuchi et al. (JP-2008003737 A).
	Nayar et al. teach an apparatus for separating a hard disk drive lid from a hard disk drive housing of an assembled hard disk drive comprising: a shear blade (202) mounted at a lid separating station (200) and adapted to selectively remove the hard disk drive lid (104) from the hard disk drive housing (102) as shown in Fig. 2 (col. 2, line 57 to col. 3, line 4 and col. 3, line 66 to col. 4, line 12), wherein the shear blade includes a wedge (216) having tapered beveled sides and a forward beveled side defining a blade edge as shown in Fig. 4, the shear blade suspended for movement relative to the lid separating station to align a leading edge portion of the forward beveled side with a seam defining an interface between the hard disk drive lid and the hard disk drive housing as shown in Figs. 2 and 3. 
	Nayar et al. also teach that the assembled hard disk drive is placed to the lid separating station as shown in Fig. 2. However, Nayar et al. silent how the assembled hard disk drive is placed to the lid separating station such as a track for conveying. It is noted that in the manufacturing or assembling or disassembling the electrical device, a track for conveying the electrical device such as the hard disk drive is well known in the art. In addition, Higuchi et al. teach a track (a conveyor, 301) to move or convey the hard disk drive (203) to a predetermined position as shown in Fig. 3 (see also abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify an apparatus for separating a hard disk drive lid from a hard disk drive housing of an assembled hard disk drive of Nayar et al. by a track (or a conveyor) as taught by Higuchi et al. in order to move or convey the hard disk drive to a predetermined position for performing a desired operation.
 	In addition, the scope of the claimed invention is the apparatus (a structure), not how to use the apparatus (processes). Therefore, the phrases “wherein the shear blade causes the hard disk drive lid to bend approximately at its center as the leading edge portion of the forward beveled side enters the seam, the forward beveled side initiating bending of the lid away from the hard disk drive housing and the tapered beveled sides guiding lid edges of the hard disk drive lid to draw inwardly, the hard disk drive lid shearing connecting fasteners to separate the hard disk drive lid from the hard disk drive housing” as recited in lines 10-14 describe how the shear blade is performed. Therefore, they are intended use.
	Re. claim 2: Nayar et al. also teach that the shear blade is resiliently suspended (floating, as shown in Figs. 2 and 4) such that the leading edge of the forward beveled side is permitted to move relatively between an upper surface of the hard disk drive lid and the hard disk drive housing to enter the seam (105, a gasket) as shown in Figs. 2 and 3.
	Re. claim 4: Nayar et al. also teach that the leading edge (a front side) of the forward beveled side is approximately one-third of a width of the wedge as shown in Fig. 4.
	Re. claim 5: Nayar et al. also teach that the tapered beveled sides are generally equal in length on opposite sides of the forward beveled side as shown in Fig. 4.
	Re. claim 6: Nayar et al. also teach that the tapered beveled sides form a sharp intersection with the forward beveled side as shown in Fig. 4.
	Re. claim 7: Nayar et al. fail to teach that the tapered beveled sides form a rounded intersection with the forward beveled side. At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the rounded intersection with the forward beveled side as recited in the claimed invention because Applicant has not disclosed that the rounded intersection as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Nayar et al. because the rounded intersection as recited in the claimed invention would perform equally well such as a sharp intersection with the forward beveled side for lifting the lid of the hard disk drive from the assembled hard disk drive in Nayar et al.. Therefore, it would have been an obvious matter of design choice to modify the tapered beveled sides of Nayar et al. to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729